                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


FIREMAN’S FUND INSURANCE COMPANY
and ZURICH INSURANCE COMPANY, LTD
(as subrogees to BOART LONGYEAR, Inc.,

         Plaintiffs,

v.                                              Case No. 6:10-CV-00401-KRS-JHR

THYSSEN MINING CONSTRUCTION OF
CANADA, LTD., MUDJATIK THYSSEN MINING
JOINT VENTURE, COMINCO ENGINEERING
SERVICES, LTD and DOES 1-10 INCLUSIVE,

         Defendants.


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE

         THIS MATTER HAVING COME before the Court on the parties’ Stipulated Motion

to Dismiss with Prejudice, the Court having considered the Motion and being otherwise

fully advised in the premises finds that the Motion is well taken and should be GRANTED.

         THE COURT FINDS that there is no objection from any party to dismissal with

prejudice of Plaintiffs’ Complaint and all claims that were or could have been alleged

therein.

         IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ Complaint and all

causes of action that were or could have been alleged therein in the above-captioned

matter, be dismissed with prejudice, with all parties to bear their own attorneys’ fees and

costs.


                                         _____________________________________
                                         KEVIN R. SWEAZEA
                                         UNITED STATES MAGISTRATE JUDGE
